MEMORANDUM *
Marco Antonio Romero-Romero seeks review of an order by the Board of Immigration Appeals (“BIA”) denying his untimely motion to reopen removal proceedings. The BIA declined to exercise its sua sponte authority to reopen under 8 C.F.R. § 1003.2(a).
Romero argues that the BIA erred by placing the burden on him to establish the reasons why the state court vacated his attempted rape conviction. However, his reliance on Nath v. Gonzales, 467 F.3d 1185 (9th Cir.2006), is misplaced because that case did not involve an untimely motion or the BIA’s sua sponte authority under § 1003.2(a).
We lack jurisdiction to review the BIA’s discretionary decision whether to exercise its sua sponte authority under § 1003.2(a). See, e.g., Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.2011); Ekimian v. INS, 303 F.3d 1153, 1159-60 (9th Cir.2002). Accordingly, we dismiss Romero’s petition for lack of jurisdiction.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.